Citation Nr: 1824999	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  08-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the lumbar spine, to include as secondary to a service-connected left knee disability, and to include entitlement to compensation based on 38 U.S.C. § 1151.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Jobe, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Coast Guard from June 1970 to July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 Rating Decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying, among other issues, the claim of entitlement to service connection for a lumbar spine disability.  Since the appeal, the Veteran has moved to the Philippines and jurisdiction of the file has been transferred. 

The Board remanded the case in May 2010, January 2014, and February 2017 for further evidentiary development.  It has now been returned to the Board for the purpose of appellate review.

The Veteran attended a hearing in March 2010 at the Board's central office in Washington, D.C.  A transcript of the hearing is of record.  In September 2016, a letter was sent to the Veteran notifying him that the Veterans Law Judge who heard the case was no longer at the Board, and the Veteran was entitled to another hearing.  The Veteran did not indicate within the requisite time period that he desired an additional hearing; as such the appeal may proceed.











	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  The Veteran failed, without good cause, to report for a VA medical examination in conjunction with his claim for service connection of degenerative arthritis in the lumbar spine.  The evidence of record as it existed does not demonstrate that the Veteran suffers from a lumbar spine disability that manifested during, or as a result of, active military service.  

2.  The Veteran failed, without good cause, to report for a scheduled VA examination in conjunction with his claim for TDIU.  The evidence of record as it existed does not demonstrate that the Veteran's service-connected disabilities have rendered him unable to obtain or maintain a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for degenerative arthritis of the lumbar spine, to include secondary to a service-connected left knee disability, and to include compensation under 38 U.S.C. §1151 is denied.  38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.361 (2017)

2.  The claim for entitlement to a TDIU is denied on the basis of failure to report to a VA medical examination.  38 U.S.C. § 501 (2012); 38 C.F.R. § 3.655(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Failure to Report to Examination

The Veteran filed an informal claim for service connection for the lower back in August 2006.  In May 2010, the Board remanded the case for a new VA examination of the lumbar spine.  In this examination, the examiner was asked to provide an opinion as to whether the back disability is directly related to military service, whether it was related to an epidural injection to the spine received at a VA facility in December 2000, or whether it was secondary to the Veteran's left knee instability or arthritis.  

In August 2010 the Veteran attended a VA examination.  It was noted at this examination that the Veteran could not stand fully erect.  The Veteran had an antalgic gait, poor propulsion, favoring the left side with a cane in the right hand to support the left side.  The VA examiner's impression was progressive degenerative disc disease with severe narrowing and sclerosis at the L2-3 level as well as persistent narrowing at the L4-5.  The examiner opined that the left knee condition could not cause lumbar spine pathology, and that it is not caused by military service. 

In January 2014, the Board remanded the case for another VA examination.  The Board found the 2010 VA examination to be insufficient because the examiner did not explain the rationale as to why the knee condition did not cause, or aggravate, the Veteran's lumbar spine condition.  Furthermore, no notice was given for the claim under 38 U.S.C. § 1151, and the examiner did not issue an opinion under this theory.  The Board also concluded that a TDIU claim had been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In September 2014 VCAA notice to receive compensation under 38 U.S.C. § 1151 was sent to the Veteran. 

A new examination was scheduled in April 2016, at the VA office in Manila, Philippines, but the Veteran refused to attend.  He stated that he is unable to travel to Manila because he cannot walk a long distance and has financial constraints.  He agreed to cancel the examination.  It is noted that subsequent postal correspondence with the Veteran since July 2016 has been returned to VA as undeliverable.  Neither the Veteran, nor his partner, nor the representative, updated any contact information in the Veteran's file. 

In February 2017, the Board again remanded this claim to afford the Veteran another examination, and to decide the issue of entitlement to TDIU benefits.  Evidence on file at that time did not establish entitlement to the benefit.  In March 2017, a medical support assistant attempted to contact the Veteran to schedule a new examination, but there was no adequate contact information.  In August 2017 a letter was sent scheduling the Veteran for a new VA examination the following month.  This letter was returned and the Veteran did not appear to the examination.  No excuse was given for the absence, and the Board cannot conclude that there was good cause for the missed appointment.  In October 2017, the RO denied the Veteran's claim for entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected left knee disability, and to include compensation under 38 U.S.C. § 1151, and denied the claim for TDIU.  A Supplemental Statement of the Case was issued, and the case was returned to the Board.  Thus, the Veteran has been informed of his failure to report. 

Based on the foregoing actions, the Board finds that there has been compliance with the Board's May 2010, January 2014, and February 2017 remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how compensation under 38 U.S.C. § 1151 is determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. 

 The Board concludes that VA has satisfied its duty to assist.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

The Veteran has claimed entitlement to service connection for degenerative arthritis of the spine, to include as secondary to a service-connected left knee condition, and to include compensation under 38 U.S.C. § 1151.  He contends that he incurred disability as a result of his left knee disability or during a December 2000 surgery at a VA facility. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  Service connection may also be warranted where a service-connected disability caused or worsened the injury.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for arthritis may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own conclusion, stated in support of his claim, that his present disability is secondary to his service-connected disability is not competent evidence as to the issue of medical causation.  See 38 C.F.R. § 3.159 (2015); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

The Veteran contends that he is entitled to service connection for degenerative arthritis of the spine.  After a thorough review of the evidence, the Board finds that the Veteran's disability was not incurred or related to, otherwise aggravated by active service or his service connected left knee condition.

A November 2006, as well as an August 2010, MRI (magnetic resonance image) confirmed there was disc space narrowing, discogenic sclerosis in the lumbar spine.  Therefore, the first element of a current medical disability is met.  As to the element of in-service incurrence, the service records and medical records are negative for any diagnosis or treatment to the lumbar spine.  In addition, there is no indication that the arthritis manifested to a compensable degree within a year.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  

Moreover, the VA examiner opined that the left knee condition would not cause lumbar spine pathology.  Therefore, the second and third elements (in-service incurrence or causation linked to service) are unmet.  No competent evidence has been submitted to refute this finding.

The Board recognizes that the Veteran believes he is entitled to service connection for a lumbar spine disability either on a direct basis or as secondary to his service-connected left knee disability.  However, the record contains no evidence to suggest that the Veteran has the requisite training or expertise to offer a medical opinion as complex as linking a spine disability to military service decades earlier.  

Service Connection under 38 U.S.C. 1151

Compensation under 38 U.S.C. § 1151 is granted for additional disability, or death, if the additional disability or death was not the result of willful misconduct, the actual cause of the additional disability or death was VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was either carelessness, negligence, lack of proper skill, error in judgment or similar fault, or an event not reasonably foreseeable.  38 U.S.C. § 1151(a); 38 C.F.R. §§ 3.361(c),(d).

The existence of additional disability is determined by comparing the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination that forms the basis of the claim for compensation to the Veteran's condition after the care, treatment, or examination has ended.  38 C.F.R. § 3.361(b). 

However, the mere fact that the Veteran received care, treatment, or examination and has an additional disability does not establish actual causation.  Evidence must show that the VA hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability or death is the action or event that directly caused the disability or death.  It must be more than a remote contributing cause.  38 C.F.R. § 3.361(d).  The proximate cause is VA carelessness, negligence, lack of proper skill, error in judgment, or examination if VA either failed to exercise the degree of care expected of a reasonable health care provider, or provided hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  38 C.F.R. §§ 3.361(d)(1), 17.32.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).

Whether the proximate cause of additional disability was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, only an event that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures.  See 38 U.S.C. § 1151 (2012); 38 C.F.R. §§ 3.361, 17.32 (2017).

The proximate cause of additional disability or death is an event not reasonably foreseeable if a reasonable health care provider would not have considered the event an ordinary risk of the provided treatment.  If the additional disability or death was caused by the Veteran's failure to follow properly given medical instructions, then the additional disability or death was not caused by VA hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3).

Further, VA hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of the disease or injury for which it was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2). 

The Board remanded this case in January 2014 for an evaluation as to whether the Veteran's spine disorder arose under the provisions of 38 U.S.C. §1151.  It was noted that the Veteran contends that during surgery on his left knee in December 2000, he received a spinal epidural injection.  He contends his back pain became significantly worse following this.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C. § 1151 for degenerative arthritis of the spine.  

The medical records concerning the December 2000 operation do not indicate anything was injected into the spine, nor are there any complications cited from before or after the surgery.  In 2002, the Veteran complained that his left leg would lock up and pain would go from the knee to the thigh.  In comparing the Veteran's health before and after the operation, there were no back complaints or treatment prior to the December 2000 surgery, and the Veteran made no complaints regarding his back until 2006 when arthritis was detected.  Without further examination, the evidence stands against the Veteran's claim. 

The Board recognizes that the Veteran may believe his current lumbar spine disability is a result of surgery performed in 2000.  However, the record does not contain any evidence to suggest that the Veteran has the requisite training or expertise to offer such a complex medical opinion.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue.  In the present case, the evidence fails to establish that the Veteran is competent to offer a medical opinion of such complexity.  As such, his assertions do not provide competent evidence of causation.  

Entitlement to TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestead v Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Furthermore, disabilities resulting from common etiology or single accident can be considered as one disability for the purposes of arriving to the 60 percent or 40 percent stated above. 

In the present case, the Veteran is service-connected for post-operative residuals of a left knee injury with lateral instability, a left knee injury with arthritis and laryngitis.  The two knee disabilities arise from the same etiology and are both rated at 30 percent, which gives a single disability rating over 40 percent.  However, as the laryngitis is only rated at 10 percent, the Veteran's combined rating does not meet the 70 percent threshold.  

As noted earlier, the Veteran was scheduled for a new examination, but did not appear.  While VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence - the duty to assist is not a one way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, there is no positive evidence in the Veteran's favor so the Board has no choice but to deny.

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, and 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a).  38 C.F.R. § 3.655(b) provides, when a claimant fails to report for an examination scheduled in conjunction with a claim for increase or a reopened claim for a benefit which was previously disallowed, the claim shall be denied. 

The Veteran's claim for TDIU is a claim for increase.  Therefore, the provisions of 38 C.F.R. § 3.655(b) govern the issue and they dictate that the original claim and the claim for increase shall be denied if the Veteran fails to report for a scheduled examination. 

The Board concludes that the Veteran was properly notified of the scheduled examination.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (regarding the presumption of regularity that public officers have properly discharged their official duties in absence of clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the applicability of the presumption of regularity to RO actions).  Administrative records on file indicate that proper notice was provided. Moreover, the Veteran has been informed in the SSOC that he did not report, and has not indicated a willingness to do so.  Therefore, the Board must find the balance of evidence weighs against the Veteran's claims. 












	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for degenerative arthritis in the spine, to include secondary to the service-connected left knee disability, and to include compensation under 38 U.S.C. §1151 is denied.

The claim of entitlement to TDIU is denied. 




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


